Exhibit 10.1

 

AMENDMENT NO. 1 TO DIRECTOR EQUITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO DIRECTOR EQUITY AGREEMENT (this “Agreement”) is made and
entered into as of February 20, 2009 and effective as of May 23, 2008, by and
among Forest Products Holdings, L.L.C., a Delaware limited liability company
(the “Company”) and each of the persons listed on the signature pages hereto as
“Director Investors” (each, a “Director Investor” and collectively, the
“Director Investors”).

 

Pursuant to that certain Director Equity Agreement, dated as of April 3, 2006,
by and among the Company, the Director Investors and the Investor (for each such
Director Investor, such Director Investor’s “Original Director Equity Agreement”
and, as amended, modified, supplemented or waived from time to time (including
by this Agreement), the “Director Equity Agreement”), each Director Investor
received the number of Series C Common Units of the Company set forth under such
Director Investor’s name on the signature pages attached hereto “Original
Series C Common Units Received”.  Capitalized terms used, but not otherwise
defined, herein shall have the meanings given to such terms in such Director
Investor’s Original Director Equity Agreement.

 

The Company, the Director Investors and the Investor are executing and
delivering this Agreement in order to provide for certain amendments,
modifications, supplements and waivers to such Director Investors’ Original
Director Equity Agreement, as set forth in further detail herein.

 

NOW, THEREFORE. the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1.                                       Certain Amendments.  By its execution
and delivery hereof, each of the Company, the Investor and each Director
Investor acknowledges and agrees that Section 2(d)(iii) of such Director
Investor’s Original Director Equity Agreement is hereby amended by replacing the
word “quarterly” in the second sentence thereof with “annually”.

 

2.                                       Certain Provisions Relating to Director
Investors That Were Not At Least 62 Years Old as of December 31, 2004 and, in
the case of Section 2(d), All Director Investors.

 

(a)                                  Each of the Company and each Director
Investor that was not at least 62 years old as of December 31, 2004 (each, a
“CYD”) acknowledges and agrees that, as of February 22, 2008, (x) a number of
such CYD’s Original Series C Common Units Received equal to (i) 0.3145
multiplied by (ii) such CYD’s Original Series C Common Units Received (such
product, for each such CYD, such CYD’s “2/22/08 Vested Series C Common Units”)
were vested and are “Vested Series C Common Units” and “Vested Units” for all
purposes of such CYD’s Director Equity Agreement, (y) a number of such CYD’s
Original Series C Common Units Received equal to (i) 0.6855 multiplied by
(ii) such CYD’s Original Series C Common Units Received (such product, for

 

--------------------------------------------------------------------------------


 

each such CYD, such CYD’s “2/22/08 Unvested Series C Common Units”) were not
vested and are “Unvested Series C Common Units” and “Unvested Units” for all
purposes of such CYD’s Director Equity Agreement, and (z) the number of 2/22/08
Vested Series C Common Units and 2/22/08 Unvested Series C Common Units for each
such CYD is set forth underneath such CYD’s name on the signature page hereto. 
Each of the Company and each CYD agree that, notwithstanding anything to the
contrary in Section 2(c)(i), Section 2(c)(ii) and Section 2(d) of such CYD’s
Director Equity Agreement for such CYD, but without otherwise limiting the
provisions of Section 2(c)(iii), Section 2(c)(iv) and Section 2(c)(v) of such
CYD’s Director Equity Agreement with respect to such Remaining Time Vesting
Series C Common Units (as hereinafter defined) and without otherwise limiting
the provisions of Section 2(d) of such CYD’s Director Equity Agreement with
respect to the Remaining Performance Vesting Series C Common Units, a number of
2/22/08 Unvested Series C Common Units determined by multiplying (A) 0.7294 by
(B) the 2/22/08 Unvested Series C Common Units (such product, the “Remaining
Time Vesting Series C Common Units” (being 50% of such CYD’s Original Series C
Common Units Received)) shall be “Time Vesting Class C Units” and shall vest
ratably on a daily basis during the period from February 22, 2008 through and
including December 31, 2010; provided that, without limiting the provisions of
Section 2(c)(iv) of such CYD’s Director Equity Agreement, if such CYD ceases to
serve as a director of the Company or any of its Subsidiaries prior to
December 31, 2010, the total number of Remaining Time Vesting Series C Common
Units that shall have vested in accordance with this sentence shall be
determined as the total number of Remaining Time Vesting Series C Common Units
multiplied by a fraction, the numerator of which is the number of days from
February 22, 2008 through and including the date of termination and the
denominator of which is the total number of days from February 22, 2008 through
and including December 31, 2010.  Each CYD’s Remaining Time Vesting Series C
Common Units are set forth underneath such CYD’s name on the signature
page hereto.

 

(b)                                 Each of the Company and each CYD
acknowledges and agrees that, as of February 22, 2008, a number of 2/22/08
Unvested Series C Common Units determined as the excess of (i) the 2/22/08
Unvested Series C Common Units minus (ii) the Remaining Time Vesting Series C
Common Units (such excess, the “Remaining Performance Vesting Series C Common
Units” (being 18.55% of such CYD’s Original Series C Common Units  Received))
shall be “Performance Vesting Series C Common Units” for all purposes of such
CYD’s Director Equity Agreement and shall vest, if at all, in accordance with
Section 2(d) of such CYD’s Director Equity Agreement.  Each CYD’s Remaining
Performance Vesting Series C Common Units are set forth underneath such CYD’s
name on the signature page hereto.

 

(c)                                  Each of the Company and each CYD
acknowledges and agrees that, as of February 22, 2008, that clause (b) of
Section 2(d)(i) of such CYD’s Original Director Equity Agreement is, with
respect to such CYD, amended by deleting “December 31, 2009” and replacing the
same with “December 31, 2010”.

 

(d)                                 Each of the Company and each Director
Investor acknowledges and agrees that Section 2(d)(iv) and Section 2(d)(v) of
such Director Investor’s Original Director Equity Agreement are, with respect to
such Director Investor, amended and restated as follows:

 

2

--------------------------------------------------------------------------------


 

“(iv)                        The Board shall provide to any Director Investor,
within 30 days of such Director Investor’s written request, a reasonably
detailed description of the calculations and values employed in determining the
IRR Fair Value, IRR, Cash Inflows, Cash Outflows and Indebtedness, in each case
to the extent relevant to the calculation of IRR Fair Value and IRR for such
Director Investor.  The Board shall also provide to such Director Investor
copies of or access to all related underlying financial statements, third-party
valuation reports and accounting and business records subject to such Director
Investor agreeing to appropriate confidentiality restrictions.

 

(v)                               If the Series B Common Units are publicly
traded, the “IRR Fair Value” will be equal to the Fair Market Value of the
Series B Common Units.  If the Series B Common Units are not publicly traded but
the Company’s sole asset is an interest in a publicly traded security (or an
indirect interest in such a security through the ownership of other equity
securities), then the “IRR Fair Value” will be equal to the aggregate Fair
Market Value of such publicly traded security to the holders of Series B Common
Units, divided by the number of Series B Common Units.  If the Series B Common
Units are not publicly traded and the Company has assets other than a direct or
indirect interest in a publicly traded security, then the IRR Fair Value of the
Series B Common Units will be determined as follows: (1) first, the enterprise
value of Boise Holdings will be determined utilizing the most recent (relative
to the Determination Date) third-party valuation for Boise Holdings received by
the Company or Boise Holdings and shall be determined without regard to any
valuation of the debt or equity securities of Boise Inc. then owned or held by
Boise Holdings or any of its Subsidiaries; (2) second, the equity value of Boise
Holdings will be determined by (x) without any duplication to any amount used in
computing enterprise value, increasing such enterprise value by (a) the Fair
Market Value of the Boise Inc. common stock owned or held by Boise Holdings or
any of its Subsidiaries, (b) the aggregate principal amount plus accrued and
unpaid interest of any promissory note of Boise Inc. owned or held by Boise
Holdings (provided that if any portion of such promissory note has been sold or
transferred to a third party, ascribing the value to the remainder of such
promissory note implied by such sale or transfer), and (c) the aggregate cash of
Boise Holdings and its Subsidiaries and (y) without any duplication to any
amount used in computing enterprise value, reducing such enterprise value by
(a) the total amount of Indebtedness of Boise Holdings and its Subsidiaries and
(b) any equity securities of any Subsidiaries of Boise Holdings as of the
Determination Date owned by any Person other than Boise Holdings or any of its
wholly-owned Subsidiaries; (3) third, by assuming the equity value of Boise
Holdings is distributed in accordance with the distribution provisions of the
Boise Holdings Operating Agreement, and (4) the value of a Series B Common Unit
will be determined by assuming an amount (the “Company Equity Value Amount”)
equal to (I) the distributions to the Company from Boise Holdings as determined
in accordance with clause (3) foregoing, plus (II) the fair market value of any
assets of the Company (as determined by the Board), other than the equity
securities of Boise Holdings, and minus (III) any Indebtedness and other
liabilities of the Company (as determined by the Board) and assuming the Company
Equity Value

 

3

--------------------------------------------------------------------------------


 

Amount was distributed to the holders of Units in accordance with the LLC
Agreement and determining the amount distributed to each Series B Common Unit as
a result of such distribution (which will be determined on a fully diluted
basis, assuming full vesting of all of all Units that are or would become vested
at the time of such IRR calculation).”

 

3.                                       Certain Provisions Relating to Director
Investors That Were At Least 62 Years Old as of December 31, 2004.  Each of the
Company and each Director Investor that was at least 62 years old as of
December 31, 2004 acknowledges and agrees that, as of February 22, 2008, 100% of
such Director Investor’s Original Series C Common Units Received have vested and
are “Vested Series C Common Units” and “Vested Units” for all purposes of the
Director Equity Agreement for each such Director Investor.

 

4.                                       No Transfer or Assignment.  No interest
or right any Director Investor or any of its beneficiaries has to receive
payment under this Agreement shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind, except as required by law; nor may such interest or right to
receive payment be taken, voluntarily or involuntarily, for the satisfaction of
the obligations or debts of, or other claims against such Director Investor or
any of its beneficiaries, except to the extent required by law.

 

5.                                       Survival of Representations and
Warranties.  All representations and warranties contained herein or made by any
Director Investor in connection herewith shall survive the execution and
delivery of this Agreement and the Closing hereunder.

 

6.                                       Continued Existence of Operating
Agreement and Director Equity Agreement.  Each of the Company and each Director
Investor acknowledges and agrees that the Operating Agreement and the Director
Equity Agreement remains in full force and effect and that such Director
Investor remains bound by the Operating Agreement and the Director Equity
Agreement with respect to all units of the Company, other than the Repurchased
Units.

 

7.                                       Complete Agreement.  This Agreement,
together with the Director Equity Agreement and the Operating Agreement,
constitute the entire agreement between the parties hereto regarding the subject
matter of this Agreement and supersede and preempt any prior understandings,
agreements or representations, written or oral, which may have related to the
subject matter hereof.  When used herein, “including” means “including, without
limitation” regardless of whether such or similar terminology is actually used.

 

8.                                       Counterparts.  This Agreement may be
executed in separate counterparts (including by means of facsimile transmission
or other electronic transmission), each of which shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

9.                                       Further Assurances.  After the Closing,
as and when requested by the Company and each Director Investor shall, without
further consideration, execute and deliver all

 

4

--------------------------------------------------------------------------------


 

such instruments of purchase, conveyance and transfer and shall take such
further actions as the Company may reasonably deem necessary or desirable in
order to sell, transfer and assign the Repurchased Units as contemplated hereby
and to otherwise carry out fully the provisions and purposes of this Agreement.

 

10.                                 Successors and Assigns.  This Agreement is
intended to bind, inure to the benefit of and be enforceable by the Company and
each Director Investor and their respective successors and permitted assigns;
provided, however, that no Director Investor may  assign this Agreement or any
rights or obligations hereunder without the Company’s prior written consent.

 

11.                                 Governing Law.  All issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by, and construed in accordance with the law of the
State of Idaho, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Idaho or any other jurisdiction)
that would cause the applications of the law of any jurisdiction other than the
State of Idaho.

 

12.                                 Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in a manner to be effective and
valid under applicable law, but if any provision shall be held to be prohibited
or invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating or affecting the
remainder of such provision or any of the remaining provisions of this
Agreement.

 

13.                                 Notices.  Any notice provided for in this
Agreement must be in writing and must be either personally delivered, mailed by
first class mail (postage prepaid and return receipt requested), telecopied or
sent by reputable overnight courier service (charges prepaid) to an Director
Investor at the address set forth under such Director Investor’s name on the
signature page attached hereto and to any other recipient at the address or
telecopy number below indicated:

 

If to the Company:

 

Forest Products Holdings, L.L.C.

c/o Boise Cascade, L.L.C.

1111 W. Jefferson St., Boise, ID  83702-5389

Attention:  General Counsel

Telecopy:  (208) 384-6566

 

with a copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Attention: Richard J. Campbell P.C.

Telecopy:  (312) 861-2200

 

5

--------------------------------------------------------------------------------


 

If to the Investor:

 

Madison Dearborn Capital Partners IV, L.P.

Three First National Plaza, 38th Floor

70 W. Madison Street

Chicago, IL 60602

Telecopy:  (312) 895-1001

 

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.  Any notice under this Agreement will be deemed to have been given, if
personally delivered, when so delivered, if mailed by first class mail as
provided above, five days after deposit in the U.S. mail, if telecopied, upon
confirmation of successful transmission, on the date of transmission if such
transmission is completed at or prior to 5:00 p.m. local time of the recipient
party on a business day (or otherwise on the next business day), or if sent by
reputable overnight courier service as provided above, one business day after
delivery to such courier service.

 

*     *     *     *     *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

COMPANY

 

FOREST PRODUCTS HOLDINGS, L.L.C.

 

 

By:

   /s/ Tom Carlile

 

 

 

 

Its:

   Executive Vice President & Chief Financial Officer

 

 

 

DIRECTOR INVESTOR:

 

 

 

   /s/ Duane McDougall

 

 

 

 

Name: Duane C. McDougall

 

 

[Address]

 

 

Original Series C Common Units Received:

 

2/22/08 Vested Series C Common Units:

 

2/22/08 Unvested Series C Common Units:

 

Remaining Time Vesting Series C Common Units:

 

Remaining Performance Vesting Series C Common Units:

 

7

--------------------------------------------------------------------------------